On Petition for Rehearing.
TEIGEN, Judge.
The plaintiff, who is the respondent, has filed a petition for rehearing. Most of the points set forth therein are merely a re-argument of the points made in the original presentation to this court. One point, however, merits a further explanation.
In her petition the respondent states that this court failed to consider the judicial requirement that the recipient of a gratuitous transfer of property from one with whom he is in confidential relationship must show that the transfer was free from fraud and undue influence, and cites in support of this argument Johnson v. Johnson, 85 N.W.2d 211, 225 (N.D.1957). In that case this court, conceding but not deciding that there was a confidential relationship existing between the aged father and his son, found that the evidence carried the necessary burden to show that the deed was freely and voluntarily given by the father to his son and that no fraud or undue influence existed to warrant its cancellation. In Johnson the court cited Doyle v. Doyle, 52 N.D. 380, 202 N.W. 860 (1925). In that case a deed from a mother, who was old and feeble, was given to her son, who was in his prime. The rule was established that “where a conveyance is made and a relation of confidence and trust exists between the grantor and the grantee, if the circumstances are such that the grantor is likely to be subjected to the will of the grantee, the burden is cast upon the grantee to show that the conveyance was made freely and voluntarily and with full knowledge on the part of the grantor of its character and effect.” The court determined that the question presented was principally one of fact, and found that at the time of the execution and delivery of the deed the mother had the advice of an attorney and knew what she was doing and it was not until she had talked with her daughter about the matter that she changed her mind and sought to avoid the deed. The court held that the deed should not *526be set aside. Of similar import is Lee v. Lee, 70 N.D. 79, 292 N.W. 124 (1940). In that case a deed in fee simple, which was given by a mother about seven months prior to her death to two of her eight children, was upheld. The court held that the capacity to execute a deed is the capacity at the time the deed is made and the mere fact that a parent deeds property to a child does not, of itself, raise a presumption of undue influence.
In this case Mrs. Young had her attorney and Mr. Smith had his attorney. Mrs. Young consulted with her attorney on at least two occasions before the deed in question was executed. The deed does not convey fee simple title but reserves a life estate in the mother, Mrs. Young. It was not until the Henry Youngs returned from their vacation and had several conferences with the grantor that a demand was made for a reconveyance. Subsequent to the execution and delivery of the deed, Mrs. Young also changed her will whereby she willed all of her property to the Jameses and the Youngs, leaving out her only son, Mr. Smith. Her attorney was one of longstanding. She had consulted with him frequently about her business affairs. He drew the deed. He witnessed it and, as a notary public, acknowledged it. He also had it recorded. We do not concede that the record in this case establishes a confidential relationship between Mrs. Young, the grantor, and Mr. Smith, the grantee. It appears that they dealt at arm’s length. Nevertheless we have determined, on the basis of the record before us, that .if a confidential relationship did exist Mr. Smith has carried the necessary burden to show that the deed was freely and voluntarily made and delivered; that Mrs. Young knew what she was doing when she executed the deed; and that no fraud or undue influence existed to warrant its cancellation.
The petition for rehearing is denied.
STRUTZ, C. J., and ERICKSTAD, PAULSON, and KNUDSON, JJ., concur.